Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10749724 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Zhu He (66452) on 11/03/2021.

The application has been amended as follows:



the second guard interval is 3.2 us when the first guard interval is 1.6 us, and the second guard interval is 3.2 us when the first guard interval is 3.2 us 
2.	(Previously presented) The station of claim 1, wherein the first indicator consists of 2 bits.
3.	(Previously presented) The station of claim 1, wherein the scheduling information is received together with other downlink data in the downlink transmission.
4.	(Previously presented) The station of claim 1, wherein orthogonal frequency division multiple access (OFDMA) is to be used in uplink transmissions including the uplink transmission.
5.	(Previously presented) The station of claim 1, wherein the scheduling information indicates that OFDMA is to be used in uplink transmissions including the uplink transmission.
6.	(Currently amended) A method, the method comprising:	receiving, by a station, scheduling information and a first indicator indicating a the second guard interval is 3.2 us when the first guard interval is 1.6 us, and the second guard interval is 3.2 us when the first guard interval is 3.2 us 
7.	(Previously presented) The method of claim 6, wherein the first indicator consists of 2 bits.
8.	(Previously presented) The method of claim 6, wherein the scheduling information is received together with other downlink data in the downlink transmission.
9.	(Previously presented) The method of claim 6, wherein orthogonal frequency division multiple access (OFDMA) is to be used in uplink transmissions including the uplink transmission.
10.	(Previously presented) The method of claim 6, wherein the scheduling information indicates that OFDMA is to be used in uplink transmissions including the uplink transmission.
11.	(Currently amended) A method, the method comprising:	receiving, by a station, a first scheduling information and a first indicator indicating a first downlink guard interval of a first downlink transmission including the first scheduling information, the first scheduling information comprising information for a first uplink transmission scheduled for the station, wherein a duration of the first downlink guard interval indicated in the first indicator is the only guard interval duration used for receiving the first scheduling information;;	receiving, by the station, a second scheduling information and a second indicator indicating a second downlink guard interval of a second downlink transmission including the second scheduling information, the second scheduling information comprising information for a second uplink transmission scheduled for the station;	determining, by the station, that the second indicator indicates that the second downlink guard interval is 1.6 us;	deriving, by the station, a second uplink guard interval of 3.2 us for the second uplink transmission based at least on the determination that the second indicator indicates that the second downlink guard interval is 1.6 us; and	transmitting, by the station, the second uplink transmission in accordance with the second uplink guard interval and the second scheduling information.
12.	(Previously presented) The method of claim 11, wherein the first indicator consists of 2 bits.
13.	(Previously presented) The method of claim 11, wherein the first scheduling information is received together with other downlink data in the first downlink transmission.
14.	(Previously presented) The method of claim 11, wherein orthogonal frequency division multiple access (OFDMA) is to be used in uplink transmissions including the first uplink transmission.
15.	(Previously presented) The method of claim 11, wherein the first scheduling information indicates that OFDMA is to be used in uplink transmissions including the first uplink transmission.

17.	(Previously presented) The method of claim 11, wherein the method further comprises:	receiving, by the station, a third scheduling information and a third indicator indicating a third downlink guard interval of a third downlink transmission including the third scheduling information, the third scheduling information comprising information for a third uplink transmission scheduled for the station;	determining, by the station, that the third indicator indicates that the third downlink guard interval is 0.8 us;	deriving, by the station, a third uplink guard interval of 1.6 us for the third uplink transmission based at least on the determination that the third indicator indicates that the third downlink guard interval is 0.8 us; and	transmitting, by the station, the third uplink transmission in accordance with the third uplink guard interval and the third scheduling information.
18.	(Currently amended) An apparatus comprising:	one or more memories; and	one or more processors in communication with the one or more memories, wherein the one or more processors are configured to execute instructions stored in the one or more memories to cause the apparatus to:		transmit, to a station, scheduling information and a first indicator indicating a first guard interval of a downlink transmission including the scheduling information, wherein the scheduling information comprises information for an uplink transmission scheduled for the station, wherein a duration of the first guard interval indicated in the first indicator is the only guard interval duration used for transmitting the scheduling information; and 		receive, from the station, the uplink transmission with a second guard interval derived based at least on the first indicator, wherein the second guard interval is 1.6 us when the first guard interval is 0.8 us, the second guard interval is 3.2 us when the first guard interval is 1.6 us, and the second guard interval is 3.2 us when the first guard interval is 

20.	(Previously presented) The apparatus of claim 18, wherein the first indicator consists of 2 bits.
21.	(Previously presented) The apparatus of claim 18, wherein the scheduling information is transmitted together with other downlink data in the downlink transmission.
22.	(Previously presented) The apparatus of claim 18, wherein OFDMA is to be used in uplink transmissions including the uplink transmission.
23.	(Previously presented) The apparatus of claim 18, wherein the scheduling information indicates that OFDMA is to be used in uplink transmissions including the uplink transmission.  










Allowable Subject Matter
Claims 1-15 and 17-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 6, 11, and 18, the combination of limitations involving, deriving an uplink guard interval for an uplink transmission based at least on an indicator indicating a downlink guard interval of a downlink transmission, wherein the uplink guard interval is 3.2 us when the downlink guard interval is 1.6 us, and the uplink guard interval is 3.2 us when the downlink guard interval is 3.2 us, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Kwon (US 20160105304 A1) teaches GI (guard interval) of a second part of a downlink frame is used as the GI for an uplink frame; Prior art Choi et al. (US 20160249381 A1) teaches in Par. 0042 that a first part and a second part of a frame have same GI; Prior art Li et al. (US 20160105863 A1) teaches an uplink cyclic prefix is at least twice as long as the downlink cyclic prefix, but Kwon-Choi-Li do not teach that an uplink GI is 3.2 us when a downlink GI is both 1.6 us and 3.2 us, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416